Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.  
Claims 11-15 and 21-34 are pending in the application.  Claims 11 and 24 have been amended.  Claims 16-20 have been cancelled.  
The objection to the specification is withdrawn in light of the amendments to the claims.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of the claims are  withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13-15, 21, 23, 24, 26, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuseth et al. (U. S. Patent No. 10,537,670).
Regarding claim 11, Tuseth et al. discloses a cardiac support system (FIG. 6A, Abstract), comprising 
an impeller 632 (col. 15, ln. 37) comprising: 
an impeller body comprising: 
a first longitudinal portion (left side of impeller 632 shown in FIG. 6A)  comprising at least one blade (shown but not labelled on this embodiment) configured to axially convey a fluid by a rotational movement (col. 15, ln. 63, see flow arrow 617); and 
a second longitudinal portion 606 (col. 15, lls. 15-35, coupling element 606) comprising a first rotor (right side of impeller portion of coupling element 606); and 
at least one magnet 608 (col. 15, lls. 38-40) disposed and encapsulated in the second longitudinal portion (as shown); 
and a second rotor 610 comprising at least one magnet 608 Id., wherein the first rotor and the second rotor 610 are configured to form a magnetic coupling (col. 16, lls. 1-5, as described), wherein the at least one magnet 615 of the impeller 632 and the at least one magnet 608 of the second rotor 610 partially axially overlap (as clearly shown), and wherein the at least one magnet 615 of the impeller and the at least one magnet 608 of the second rotor 610 are entirely radially offset (as shown because the magnets are radially spaced from each other interpreted as entirely radially offset).
Re. claims 13 and 26, Tuseth discloses the impeller body comprises multiple pieces (632, 616, shown in FIG. 6A).
Re. claim 14, Tuseth discloses a drive shaft 604 (col. 15, lls. 15-35), wherein the drive shaft 604 comprises the second rotor 610 (as shown).
Re. claim 15, Tuseth discloses the magnetic coupling comprises a radial coupling (as shown, since magnets are radially spaced apart).
Re. claim 21, Tuseth discloses the first rotor 606 is an outer rotor and the second rotor 610 is an inner rotor positioned at least partially in a cavity within the impeller body (as shown).
Re. claim 23, Tuseth discloses a cover (shown on coupling element 606) configured to at least partially encapsulate the at least one magnet 615 of the second longitudinal portion (col. 15., lls 30-40, describing encapsulation of the magnets of coupling element 606).
Re. claim 24, Tuseth discloses a method for producing a cardiac support system (FIG. 6A, Abstract), comprising: 
disposing and encapsulating at least one magnet 615 (col. 15, lls. 30-40) in a second longitudinal portion (right side of impeller 632, shown in FIG. 6A) of an impeller body of an impeller 632 (col. 15, ln. 37) of the cardiac support system, wherein the impeller body further comprises a first longitudinal portion (left side of FIG. 6A) comprising at least one blade (shown, but not labelled on this embodiment) configured to axially convey a fluid by a rotational movement (col. 15, ln. 63, see flow arrow 617), 
wherein the second longitudinal portion comprises a first rotor 606, and 
wherein the cardiac support system comprises a second rotor 610 comprising at least one magnet 608, wherein the first rotor 606 and the second rotor 610 are configured to form a magnetic coupling (col. 16, lls. 1-5, as described), wherein the at least one magnet 615 of the impeller and the at least one magnet 608 of the second rotor at least partially axially overlap (as clearly shown), and wherein the at least one magnet 615 of the impeller 632 and the at least one magnet 608 of the second rotor 610 are entirely radially offset (as shown because the magnets are radially spaced from each other, interpreted as entirely radially offset).
Re. claim 28, Tuseth discloses encapsulating the at least one magnet comprises encapsulating the at least one magnet 615 of the second longitudinal portion with a cover (formed over 606, as shown).
Re. claim 30, Tuseth discloses the first rotor 606 is an outer rotor and the second rotor 610 is an inner rotor positioned at least partially in a cavity within the impeller body (as shown).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuseth et al. (U. S. Patent No. 10,537,670).
As to claims 12 and 25, Tuseth is discussed above but is silent as to the impeller body is a single piece.  However, forming components integrally would have been obvious to one having ordinary skill in the art in order to simplify construction and/or installation of the components since it has been commonly held that forming components integrally requires only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  It is further noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993), and that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179, such that it would have been obvious to form the impeller body in separable pieces and would further have been obvious to join said pieces together in a predictable manner such as with a threaded fastener or using thermal boding in a manner well known in the art. 
 
Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tuseth et al. (U. S. Patent No. 10,537,670) in view of Schima et al. (U. S. Patent No. 6,155,969). 
As to claims 22 and 27, Tuseth is discussed above but fails to teach that the second longitudinal portion further comprises a magnetic return.  In this regard, Schima teaches a blood pump with a magnetic coupling which includes a magnetic return path in the form of magnetically conductive disk or ring made from soft iron (col. 2, Il. 59-66).  Schima also teaches that using a magnetic return minimizes stray magnetic fields which in turn increases magnetic field strength which increases motor efficiency (col. 4, Il. 29-35).  Because both Tuseth and Schima deal with blood pumps with magnetic couplings and Schima teaches a method of improving motor efficiency, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to modify the pump and method of Tuseth by using a magnetic return for the purpose of improving the efficiency of the pump motor as taught by Schima, Id.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US Tuseth et al. (U. S. Patent No. 10,537,670) in view of Schambaugh et al. (U. S. Patent Application Publication No. 2018/0335037). 
As to claim 29, Tuseth is discussed above but fails to teach encapsulating the magnet of the second longitudinal portion with the cover comprises thermally joining the cover to the second longitudinal portion. In this regard, Shambaugh teaches a blood pump wherein a magnet is thermally sealed within the impeller (para. 0049). Shambaugh further teaches that sealing a magnet used in a blood pump eliminates the concern over biocompatibility of the magnet material, Id. Because both Tuseth and Shambaugh deal with blood pumps and Shambaugh teaches eliminating a concern in the use of blood pumps, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tuseth by thermally sealing a magnet within the impeller as taught by Shambaugh for the purpose of eliminating the concern over biocompatibility of the magnet material as taught by Shambaugh, Id.

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tuseth et al. (U. S. Patent No. 10,537,670) in view of Buse (U. S. Patent No. 5,297,940). 
As to claims 31-34, Tuseth is discussed above with respect to the rejections of claims 11 and 24 but is silent as to the at least one magnet of the impeller comprises a plurality of magnets offset from one another axially, as recited in claims 31 and 33; or that the at least one magnet of the second rotor comprises a plurality of magnets offset from one another axially, as recited in claims 32 and 34.   However, it is generally known to form integral components separately in order to simplify construction or use smaller component parts that are more easily obtained.  For example, Buse teaches a magnetic coupling for a pump having a first rotor formed with multiple axially offset or spaced magnets 47 facing a second rotor 50 having similar axially spaced magnets 58 (FIG. 1, col. 2, lls. 46-68) that together form the magnetic coupling.   With this in mind, it has been held, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Since the magnets are used to provide the necessary magnetic coupling flux for transmitting rotational torque forces to the rotor, having duplicate magnets would produce an expected redundancy while also allowing the use of smaller magnets.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to duplicate the magnets and thus use a plurality of axially offset magnets in order to provide redundancy and the ability to use smaller magnets that may be more easily obtained as demonstrated by Buse, Id.  See MPEP 2144.04 (VI)(B).
Examiner Note: The term “axially offset” is interpreted by its plain meaning according to the broadest reasonable interpretation.  Applicant’s originally filed specification provides no special definition or further guidance regarding this term.


	Response to Arguments
	Applicant’s remarks have been fully considered and, in light of the claim amendments, are persuasive to overcome the prior 35 U.S.C. 112(a)/(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph/second paragraph rejections.   However, the amendments have necessitated reconsideration and reinstitution of the previous prior art rejections over Tuseth and the applied art references as set forth above.
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746